                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

NICOLA WILLIAM MONGO,                       Case No. 3:20-cr-00048-SLG-DMS

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 54. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Defendant entered a guilty plea to Count 2 of the Indictment, Sex

Trafficking of a Minor, which is a violation of 18 U.S.C. § 159(a)(1), (b)(2).

      Judge Smith issued a Final Report and Recommendation at Docket 61, in

which she recommended that the District Court accept Defendant’s plea of guilty

to Count 2 of the Indictment.          No objections to the Final Report and

Recommendation have been filed.




     Case 3:20-cr-00048-SLG-DMS Document 64 Filed 03/26/21 Page 1 of 2
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 2 of the Indictment – Sex Trafficking of a Minor, and Defendant is

adjudged GUILTY of Count 2. An Imposition of Sentence hearing has been

scheduled for June 23, 2021 in Anchorage Courtroom 2.

      DATED this 26th day of March, 2021 at Anchorage, Alaska.

                                           /s/ Sharon L. Gleason
                                           UNITED STATES DISTRICT JUDGE




Case No. 3:20-cr-00048-SLG, USA v. Mongo
Order re Final Report and Recommendation
Page 2 of 2
     Case 3:20-cr-00048-SLG-DMS Document 64 Filed 03/26/21 Page 2 of 2
